     Case 20-03004     Doc 1    Filed 03/13/20 Entered 03/13/20 15:49:41      Desc Main
                                   Document    Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  CENTRAL DIVISION

In re:
      Roney Louis Harris                               Chapter 7

       Debtor                                          Case No. 17-31042-CJP


David W. Ostrander, Chapter 7 Trustee
Plaintiff
     vs.                                               Adversary Proceeding No.
Phyllis Harris Thomas and Robert Earl Harris
Defendants


           TRUSTEE’S COMPLAINT TO SELL CO-OWNED REAL PROPERTY
1.     This is an adversary proceeding filed pursuant to 11 U.S.C. §363(h) and Federal
       Rule of Bankruptcy Procedure 7001 et seq. seeking Bankruptcy Court
       authorization to sell both the Bankruptcy Estate's interest and the co-owners’
       interest in the real property located at 1111 Church Street, Morrisville, North
       Carolina (the “Property”).

2.     The Court has jurisdiction over the matters set forth herein pursuant to
       28 U.S.C. §1334.

3.     Pursuant to 28 U.S.C. §157(b)(2)(N), the matters set forth herein constitute core
       proceedings.

4.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1409.

5.     The Plaintiff consents to a final order or judgment by the Bankruptcy Court.

6.     The Plaintiff, David W. Ostrander (“Plaintiff” or “Trustee”), is the duly appointed,
       qualified and acting Trustee in bankruptcy of Roney Louis Harris (the “Debtor”).

7.     The Defendant, Phyllis Harris Thomas, (“Thomas”), is an individual with a
       residential and mailing address, upon information and belief, of 109 Cromwell
       Court, Cary, NC 27513.
     Case 20-03004       Doc 1   Filed 03/13/20 Entered 03/13/20 15:49:41        Desc Main
                                    Document    Page 2 of 4



8.     The Defendant, Robert Earl Harris, (“Harris”), is an individual with a residential and
       mailing address, upon information and belief, of 1111 Church Street, Morrisville,
       NC 27560.

9.     Upon information and belief, Thomas and Harris are the siblings of the Debtor.

10. Upon information and belief, Harris resides at the Property.

11. On December 13, 2017 (the "Petition Date"), the Debtor filed a Voluntary Petition
       in this Court under the provisions of Chapter 7 of the Bankruptcy Code.

12. The case was converted to Chapter 13 on April 13, 2018, but then converted back
       to Chapter 7 on February 18, 2020, and David W. Ostrander was reappointed as
       Chapter 7 Trustee.

13. On Schedule A/B – Property, the Debtor listed the Property as having a value of
       $229,135 and that the value of the portion he owned was $76,378 1.

14. The Debtor listed no creditors on Schedule D – Creditors Who Have Claims
       Secured By Property.        Upon information and belief, there is no mortgage
       encumbering the Property.

15. The Debtor's exemptions claimed in the Property have been denied. The Trustee
       contends that the Debtor cannot claim a valid exemption in the Property.

16. Upon information and belief, the Property generally consists of 1.73 acres,
       contains an uninhabitable, small, single family house, and a mobile home in which
       Harris resides.

17. The assessed value of the Property is approximately $229,000. The value of the
       Property according to the online resource Zillow, is approximately $267,000.

18. The Trustee has been informed by a real estate agent, familiar with real estate in
       the area of the Property, that the Property would sell for a price in the range of
       $280,000 and $300,000.

1
  Upon information and belief, the Property is owned by the Debtor, Thomas and Harris as
Tenants In Common by virtue of the Property being inherited from their mother; the Debtor's
interest value, $76,378, would represent approximately one third of the Debtor's listing for the
total value of the Property.


Ostrander, Trustee v. Thomas and Harris, Ad. Pro. No.                                 Page 2
  Case 20-03004        Doc 1   Filed 03/13/20 Entered 03/13/20 15:49:41          Desc Main
                                  Document    Page 3 of 4



19. By letters dated March 3, 2020, the Trustee solicited interest from Thomas and
     Harris for the purchase of the Debtor's one third interest in the Property. Harris
     subsequently replied by leaving a somewhat difficult to understand voice mail
     message for the Trustee, and requesting that he not be contacted further. The
     Trustee spoke with Thomas by phone; Thomas informed the Trustee that she “did
     not have the money” to purchase the Debtor's interest in the Property. Neither
     Thomas nor Harris have made an offer to the Trustee to purchase the Debtor's one
     third interest.

20. The Trustee contends that a sale of the Debtor's and the co-owners’ interest in the
     Property will maximize the value for the Bankruptcy Estate. Upon information and
     belief, it is highly unlikely that a third party would be interested in purchasing just
     the Debtor's one third interest in the Property.

21. The partition of the Property between the Bankruptcy Estate and the Defendants is
     impracticable.

22. The sale of the Bankruptcy Estate's undivided interest in the Property would realize
     significantly less for the Estate than the sale of the Property free of the interest of
     the Defendants.

23. The benefit to the Estate of a sale of the Property free of the interest of the
     Defendants outweighs the detriment, if any, to the Defendants.

24. The Property is not used in the production, transmission, or distribution, for sale, of
     electric energy or of natural or synthetic gas for heat, light, or power.

25. The sale of the interests of the Debtor/Bankruptcy Estate and the Defendants may
     be authorized by this Court pursuant to 11 U.S.C. §363(h).

WHEREFORE the Trustee requests that the Court enter a judgment:
a) authorizing the Trustee to sell the Debtor's/Bankruptcy Estate’s interest, as well as
   the Defendants’ interest, in the Property;
b) authorizing the Trustee to charge the co-owners with their share of the costs and
   expenses of selling the Property pursuant to 11 U.S.C. §363(j), and




Ostrander, Trustee v. Thomas and Harris, Ad. Pro. No.                               Page 3
  Case 20-03004     Doc 1    Filed 03/13/20 Entered 03/13/20 15:49:41   Desc Main
                                Document    Page 4 of 4



c) granting such further relief as this Court deems just and proper.



                                    David W. Ostrander, Trustee
Dated: March 13, 2020
                                By: /s/ David W. Ostrander
                                   David W. Ostrander, Esq., BBO#554004
                                   Ostrander Law Office
                                   36 Service Center Road, P.O. Box 1237
                                   Northampton, MA 01061-1237
                                   T: (413) 585-9300 F: (413) 585-9490
                                   E: david@ostranderlaw.com




Ostrander, Trustee v. Thomas and Harris, Ad. Pro. No.                      Page 4
